Citation Nr: 0300663	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-15 344	)	DATE
	)


On appeal from the decision of the  
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from May 1967 to June 
1969.

This case came before the Board of Veterans' Appeals 
(Board) from an October 2000 RO decision which granted 
service connection and a 30 percent rating for PTSD.  The 
veteran appealed for a higher rating.  Subsequently, in an 
October 2001 decision, the RO increased the PTSD rating to 
70 percent.  (He was also later granted a total disability 
compensation rating based on individual unemployability.)


FINDING OF FACT

In December 2002, the Board received written communication 
from the veteran indicating that the appeal for a higher 
rating for service-connected PTSD was being withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met. 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.202, 20.204 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  The 
veteran has withdrawn his appeal for a higher rating for 
service-connected PTSD and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal for a higher rating for PTSD is dismissed.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



